DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 120 is acknowledged.  The prior-filed application is U.S. Application No. 14/770,831 (filed on 12/4/2015), which in turn claims benefit under 35 U.S.C. 371 National Stage Application for PCT/CN2013/072290 (filed on 3/7/2013).

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy, for the foreign priority, of Chinese Patent Application No. 201310064095.9 (filed on 2/28/2013), was received in the parent Application No. 14/770,831.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment regarding Claims was given in a telephone interview with Charles Ho (Registration No. 51,807) on 6/8/2022.

Claims - - Please cancel claims 1-18 and 20, and amend claim 19 as follows:

19. A cooking control method of a programmable controlled intelligent cooking machine, comprising: 
running a recipe program programmed with any general recipe commands; and 
interpreting the recipe program according to the command sequence and executing the corresponding cooking operations according to each command so as to automatically complete the cooking process of the dishes;[[.]]
the programmable controlled intelligent cooking machine comprises a housing and a wok arranged inside of the housing, a wok rotating device, a wok working position controlling device, a wok lid and a wok lid controlling device, an electromagnetic heating controlling device, an automatic ingredient feeding device, an automatic accessory ingredient adding device and an electrical control device;
the electrical control device is used for receiving preset recipe command and sending corresponding control command according to the recipe command; 
the wok rotating device, the wok working position controlling device, the wok lid controlling device, the electromagnetic heating controlling device, the automatic ingredient feeding device and the automatic accessory ingredient adding device are connected with the electrical control device, respectively, and perform corresponding operation according to the received control command, whereby realizing full-automatic cooking; 
wherein the cooking control method further comprises: 
when the recipe program is interpreted to execute a feeding command, the wok lid controlling device is controlled to pull back the wok lid so as to open the wok, the wok working position controlling device is controlled to rotate the wok to a major ingredient feeding working position, and then the automatic ingredient feeding device is controlled to place the major ingredient stocked in corresponding compartment of a standard package box into the wok according to the feeding command; 
when the recipe program is interpreted to execute a heat-adjusting command, the electromagnetic heating controlling device is controlled to heat the wok according to heat-adjusting command; 
when the recipe program is interpreted to execute a stop-heating command, the electromagnetic heating controlling device is controlled to stop heating the wok; 
when the recipe program is interpreted to execute a rotating command, the wok working position controlling device is controlled to rotate the wok to a stir-frying working position, and then the wok lid controlling device is controlled to push the wok lid so as to close the wok and the wok rotating device is controlled to correspondingly rotate the wok according to the rotating command; 
when the recipe program is interpreted to execute a time delay command, the cooking machine is controlled to maintain the previous state correspond to the time corresponding to the time delay command; 
when the recipe program is interpreted to execute a seasoning-feeding command, the wok working position controlling device is controlled to rotate the wok to a stir- frying working position, and then the wok lid controlling device is controlled to push the wok lid so as to close the wok and meanwhile the automatic accessory ingredient adding device is controlled to pumps an appropriate amount of corresponding accessory ingredient into the wok according to the rotating command; and 
when the recipe program is interpreted to execute a pause command, the electromagnetic heating controlling device is controlled to stop heating the wok, the wok lid controlling device is controlled to pull back the wok lid so as to open the wok, the wok rotating device is controlled to stop rotating the wok, and then the wok working position controlling device is controlled to rotate the wok to rotate the wok to the ingredient feeding working position.

Allowable Subject Matter
Claim(s) 19 is/are allowed.
The following is an examiner’s statement of reasons for allowance: 

While Liu (U.S. Pub. No. 2009/0297678) discloses an intelligent cooking method for stir-fry Chinese cuisine comprising feeding materials, heating, turning over among other features which accurately controls duration and degree of heating (Abstract),

and while McFadden (U.S. Pub. No. 2008/0206420) discloses an air fryer with a heating source, blowing assembly, controller among other features, that cooks intelligently using a cooking program (Abstract, Para. 60), 

none of these references taken either alone or in combination with the prior art of record disclose, in combination with the remaining elements and features of the claimed invention, a programmable controlled intelligent cooking machine including:
Independent Claim 19, 
the programmable controlled intelligent cooking machine comprises a housing and a wok arranged inside of the housing, a wok rotating device, a wok working position controlling device, a wok lid and a wok lid controlling device, an electromagnetic heating controlling device, an automatic ingredient feeding device, an automatic accessory ingredient adding device and an electrical control device;
the electrical control device is used for receiving preset recipe command and sending corresponding control command according to the recipe command; 
the wok rotating device, the wok working position controlling device, the wok lid controlling device, the electromagnetic heating controlling device, the automatic ingredient feeding device and the automatic accessory ingredient adding device are connected with the electrical control device, respectively, and perform corresponding operation according to the received control command, whereby realizing full-automatic cooking; 
wherein the cooking control method further comprises: 
when the recipe program is interpreted to execute a feeding command, the wok lid controlling device is controlled to pull back the wok lid so as to open the wok, the wok working position controlling device is controlled to rotate the wok to a major ingredient feeding working position, and then the automatic ingredient feeding device is controlled to place the major ingredient stocked in corresponding compartment of a standard package box into the wok according to the feeding command; 
when the recipe program is interpreted to execute a heat-adjusting command, the electromagnetic heating controlling device is controlled to heat the wok according to heat-adjusting command; 
when the recipe program is interpreted to execute a stop-heating command, the electromagnetic heating controlling device is controlled to stop heating the wok; 
when the recipe program is interpreted to execute a rotating command, the wok working position controlling device is controlled to rotate the wok to a stir-frying working position, and then the wok lid controlling device is controlled to push the wok lid so as to close the wok and the wok rotating device is controlled to correspondingly rotate the wok according to the rotating command; 
when the recipe program is interpreted to execute a time delay command, the cooking machine is controlled to maintain the previous state correspond to the time corresponding to the time delay command; 
when the recipe program is interpreted to execute a seasoning-feeding command, the wok working position controlling device is controlled to rotate the wok to a stir- frying working position, and then the wok lid controlling device is controlled to push the wok lid so as to close the wok and meanwhile the automatic accessory ingredient adding device is controlled to pumps an appropriate amount of corresponding accessory ingredient into the wok according to the rotating command; and 
when the recipe program is interpreted to execute a pause command, the electromagnetic heating controlling device is controlled to stop heating the wok, the wok lid controlling device is controlled to pull back the wok lid so as to open the wok, the wok rotating device is controlled to stop rotating the wok, and then the wok working position controlling device is controlled to rotate the wok to rotate the wok to the ingredient feeding working position.

It is for these reasons that the applicant’s invention defines over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Saad M. Kabir whose telephone number is 571-270-0608 (direct fax number is 571-270-9933).  The examiner can normally be reached on Mondays to Fridays 9am to 5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAAD M KABIR/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119